Citation Nr: 1824333	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO. 14-34 334A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to May 10, 2011, for the assignment of a 100 percent disability rating. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from September 1967 to April 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2017, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference. A transcript is included in the claims file.


FINDING OF FACT

VA received the Veteran's claims for service connection for cervical and thoracolumbar spine disorder on July 25, 2007, and the Veteran's total disability rating based on individual unemployability (TDIU) stems from such claim. 


CONCLUSION OF LAW

The criteria for an effective date of July 25, 2007, for the assignment of TDIU have been met. 38 U.S.C. § 5101, 5103A, 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.151, 3.340, 3.341, 4.16, 4.18 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Earlier Effective Date

With respect to an earlier effective date, a TDIU is a form of increased rating claim, and, therefore, the effective date rules for increased compensation claims apply. Norris v. West, 12 Vet. App. 413, 420 (1999); Hurd v. West, 13 Vet. App. 449 (2000). In this regard, the effective date shall be the later of either the date of receipt of claim, or the date entitlement arose. 38 U.S.C. § 5110 (a); 38 C.F.R. § 3.400(o). 

A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit. 
38 C.F.R. § 3.1 (p). In general, "date of receipt" means the date on which a claim, information, or evidence was received by VA. 38 C.F.R. § 3.1 (r). 

An effective date for a claim for increase may also be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim. 38 U.S.C. § 5110 (b)(2); 38 C.F.R. §§ 3.400 (o)(1), (2). The Court has held that the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Therefore, the ultimate question in determining the effective date for a TDIU is when it was factually ascertainable that the service connected disabilities rendered a veteran unemployable. As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt. 38 U.S.C. § 5107.

A TDIU may be assigned when a disabled veteran, in the judgment of the rating agency, is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a). For the purpose of one 60 percent disability or one 40 percent disability in combination, multiple injuries incurred in action will be considered as one disability. Id. 

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age. 38 C.F.R. §§ 3.341 (a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment. Id. at 361. When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor. 38 C.F.R. § 4.3.

"Substantially gainful employment" is defined as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income. See Faust v. West, 13 Vet. App. 342 (2000). The central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability. See Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993). The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances. See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19. 

The issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator. See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009). 

Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion. Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16 (a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

The RO assigned a disability rating of 100 percent for service-connected posttraumatic stress disorder (PTSD) effective May 10, 2011. VA also determined that the Veteran was not entitled to a TDIU prior to May 10, 2011, as this was the date the Veteran formally filed a claim for TDIU. 

The Veteran contends he is entitled to an effective date prior to May 10, 2011, for TDIU. Specifically, the Veteran contends that his TDIU should be effective the date of his claim for service connection for cervical and thoracolumbar spine disorders on July 25, 2007. 

The RO received the Veteran's claim for service connection for cervical and thoracolumbar disorders on July 25, 2007. In August 2007, the Veteran submitted a statement in support of his claim and stated he could no longer work in-part due to his cervical and thoracolumbar disorders. In April 2008, the Veteran again stated that he was unable to work and that he was filing a disability claim with the Social Security Administration (SSA). 

After a review of all evidence of record, the Board finds that the Veteran's claim of entitlement to a TDIU arose as an outgrowth of his July 25, 2007, claim of service connection for cervical and thoracolumbar spine disorders. The Veteran indicated that he was rendered unemployable due to his disabilities and thus, TDIU was reasonably raised by the record. See Rice v. Shinseki, 22 Vet. App. 447, 453, 54 (2009). Therefore, the current appeal stream dates back to the January 2012 rating decision that granted service connection for cervical and thoracolumbar spine disorders, effective July 25, 2007. Further, the Board finds that the Veteran had no pending, unadjudicated claim of entitlement to a TDIU or an increased rating prior to July 25, 2007. Id. As such, the Board finds that July 25, 2007, constitutes the date of claim relevant to the current appeal. See 38 C.F.R. § 3.400.

Effective July 25, 2007, the Veteran's service-connected disabilities included: phthisis bulbi at 40 percent disabling; shell fragment wound of the left deltoid and intervertebral disc syndrome of the cervical spine at 20 percent disabling; PTSD, intervertebral disc syndrome of the thoracic spine, shell fragment wound of the left trapezius muscle, shell fragment wound of the left forearm, shell fragment wound of the left foot, disfiguring scars of the face, head and left ear, as well as tinnitus at 10 percent disabling; and noncompensable bilateral hearing loss and healed perforation of the left tympanic membrane. The Board finds that the Veteran's service-connected disabilities met the schedular criteria for consideration of a TDIU, as there was a combined disability rating of 80 percent. Therefore, the Veteran has a combined disability rating of at least 70 percent with one disability rated at least 40 percent disabling. 38 C.F.R. §§ 4.16 (a), 4.25. Nonetheless, the Board must also consider whether the Veteran's service-connected disabilities precluded employment during the applicable period on appeal. 

The Veteran was last gainfully employed in May 2007, where he was self-employed running a construction cleanup business. The Veteran closed his business on May 7, 2007. The Veteran underwent cervical spine surgery on May 8, 2007 and has been subsequently unable to secure or follow a substantially gainful occupation. The Veteran was granted SSA Benefits effective May 31, 2007, as a result of his cervical spine disorder. 

Upon VA examination in October 2009, the VA examiner noted the Veteran was unable to work partially due to his loss of vision and opined that it is unlikely the Veteran would be successful in a work environment due to his speech patterns and irritability, caused by his service-connected PTSD.

The Veteran had a short stint working part time on seasonal basis for a few months from December 2009 to April 2010.  This brief period of part time employment simply does not indicative that the Veteran was able to secure or follow a substantially gainful occupation since May 2007.

As discussed above, generally, the effective date for the award of a TDIU is the date of claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400 (o). The date of claim is July 25, 2007, while the date that entitlement to a TDIU arose is May 7, 2007. Accordingly, July 25, 2007, is the appropriate effective date for the award of the TDIU.

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). The issue of entitlement to an earlier effective date for the grant of a 100 percent rating has been considered with respect to VA's duties to notify and assist. Given the favorable outcome in this decision that represents a full grant of this issue, further explanation of how VA has fulfilled the duties to notify and assist is not necessary. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 


ORDER

An effective date of July 25, 2007, for TDIU is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


